                                    Christopher A. Smith
                                            Partner

                                 190 Carondelet Plaza, Suite 600
                                       St. Louis, MO 63105
                                       Direct: 314.480.1836
                                        Fax: 314.480.1505
                                chris.smith@huschblackwell.com

February 4, 2020                 The Court sees no need for a conference or a formal motion at this time. To the
                                 extent that the parties' dispute is over the relevance of the information at issue, the
                                 Court concludes that NYCTA has the better of the argument. Put simply, Express
                                 Scripts's knowledge (or lack thereof) of the alleged similar fraud in connection with
                                 the Tricare account is relevant - within the broad meaning of that term for purposes of
VIA ECF                          Rule 26 - to the issues in this case, including but not limited to whether Express
                                 Scripts knew or should have known about the alleged fraud in connection with
                                 NYCTA's account. Accordingly, at lease some discovery into the matters raised by
Honorable Jesse M. Furman        NYCTA is appropriate. The Court reserves judgment on any other objections that
United States District Court     Express Scripts may have to the requested discovery. The Clerk of Court is directed
Southern District of New York    to terminate Docket No. 63. SO ORDERED.

40 Centre Street, Room 2202
New York, NY 10007

      Re:    New York City Transit Authority v. Express Scripts, Inc.,                          February 6, 2020

             No. 1:19-cv-05196-JMF (S.D.N.Y.)

Dear Judge Furman:

On behalf of Defendant Express Scripts, I write in response to Plaintiff NYCTA’s letter-
motion request (Dkt. 63) for an informal conference regarding discovery into Express
Scripts’ contractual relationship with non-party Tricare, the U.S. Department of
Defense’s healthcare program for military servicemembers, retirees, and their families.

The parties’ dispute concerns two NYCTA requests that seek substantial discovery into
Express Scripts’ conduct under its materially different Tricare contract:

   35. All Documents and Communications concerning fraudulent compound
   prescription claims under the Department of Defense Tricare prescription drug
   benefit plan.

   36. All Documents and Communications concerning ESI’s adjustments to any of
   its ‘Fraud, Waste, and Abuse’ protocols in response to the fraudulent compound
   prescription drug claims submitted under the Tricare prescription drug benefit
   plan, as alleged in paragraph 46 of the Amended Complaint, including internal
   deliberations on how any such protocols should be adjusted.

                                                                                        Husch Blackwell LLP
                                                               The Honorable Jesse M. Furman
                                                                             February 4, 2020
                                                                                       Page 2

NYCTA seeks to compel Express Scripts to provide this information—information
about Express Scripts’ performance under a completely different contract with different
obligations—despite a total failure to articulate why this discovery is relevant to
Express Scripts’ performance under its contract with NYCTA. 1 What Express Scripts
agreed (or did not agree) to do under its earlier Tricare contract, which well predates
the NYCTA contract, has absolutely no bearing on whether Express Scripts breached its
contract with NYCTA. Any contractual duty Express Scripts owed to Tricare is wholly
independent of (and irrelevant to) any contractual duty Express Scripts owed to
NYCTA. Rather, the duties Express Scripts owed to NYCTA are governed solely by the
contract between the parties. NYCTA cannot look outside the contract it drafted to find
some wished-for duty that may or may not exist in a separate contract.

Courts agree. In breach of contract actions like this one, parties’ conduct under
contracts with non-parties is irrelevant. World Wrestling Fed’n Entm’t, Inc. v. William
Morris Agency, Inc., 204 F.R.D. 263 (S.D.N.Y. 2001) is on point. There, plaintiff brought a
breach of contract action against defendant advertising agency and sought to compel
production of documents regarding how defendant performed under its contracts with
other clients in plaintiff’s industry—entertainment. The Court denied plaintiff’s motion
to compel because: (1) what is relevant to a breach of contract claim is the transaction
between the contracting parties, not transactions between one of the contracting parties
and third parties; and (2) even where the third parties are similarly situated (e.g., within
the same industry), treatment of one contracting party neither illuminates nor is
relevant to how another contracting party is treated. 204 F.R.D. at 264-65.

Other courts are in full accord that discovery into parties’ performance of contracts with
non-parties is irrelevant in a breach of contract action. 2

1Even assuming arguendo some relevance to these requests—and there is absolutely none—they
are further objectionable because the subject matter of the requests relates to a contract with the
Department of Defense that is subject to numerous security restraints. In addition, the requests
are completely overbroad (e.g., “all documents and communications”). Should the Court
require formal briefing on NYCTA’s requests, Express Scripts will expand on each of these
objections.
2See, e.g., Bagley v. Yale Univ., 315 F.R.D. 131, 141 (D. Conn. 2016) (denying motion to compel
discovery into Yale’s conduct under contracts with similarly situated individuals); AKH Co., Inc.
v. Universal Underwriters Ins. Co., 300 F.R.D. 684, 691 (D. Kan. 2014) (denying motion to compel

                                                                                   Husch Blackwell LLP
                                                                 The Honorable Jesse M. Furman
                                                                               February 4, 2020
                                                                                         Page 3


The cases cited by NYCTA are inapposite. At most, they hold that there may be limited
situations where discovery into other actual contracts—but not entire contractual
relationships—could be relevant. 3 Yet the reasoning of these cases has no application
here. NYCTA has not articulated any relevance as to the Tricare contract. NYCTA has
not alleged that it relied on the Tricare contract in drafting its contract with Express
Scripts. Nor has NYCTA alleged that there is some contractual ambiguity in its contract
with Express Scripts that the Tricare contract will help resolve. Rather, NYCTA seeks
voluminous document discovery, regarding Express Scripts’ performance under the
Tricare contract, to somehow help establish that Express Scripts breached a provision of
its contract with NYCTA. This is nonsense. If NYCTA’s theory were adopted, then
every breach of contract action would involve discovery into the parties’ performance
under unrelated, third-party contracts. This theory is not supported by the law, and it
would create an absurd result.

Because there are no grounds for the ultimate relief NYCTA seeks, authorizing NYCTA
to file a motion to compel is an inefficient use of the parties’ resources and the Court’s.
The documents sought by NYCTA are facially irrelevant, and discovery as to the same
should be denied.

Respectfully submitted,

/s/ Christopher A. Smith
Christopher A. Smith



discovery into whether defendant had breached, or been accused of breaching, its duties under
other similar contracts); U.S. v. Kellogg Brown & Root Servs., Inc., 284 F.R.D.22, 37-39 (D.D.C.
2012) (holding that government’s dealings under defense contracts similar to plaintiff’s were
irrelevant to resolution of government’s breach of contract claim).
3See Trilegiant Corp. v. Sitel Corp., 272 F.R.D. 360, 364-65 (S.D.N.Y. 2010); Pentair Water Treatment
(OH) Co. v. Cont’l Ins. Co., No. 08 Civ. 3604(BSJ)(JCF), 2009 WL 3817600, at *3 (S.D.N.Y. Nov. 16,
2009); Am. Eagle Outfitters, Inc. v. Payless Shoesource, Inc., No. CV 07-1675(ERK)(VVP), 2009 WL
152712, at *3 (E.D.N.Y. Jan. 21, 2009) (all holding that similar contracts—but not the parties’
dealings thereunder—may be relevant to resolve ambiguities in the contract at issue).


                                                                                     Husch Blackwell LLP
